        
Form of Employee Stock Option Agreement
This Employee Stock Option Agreement (the “Agreement”), by and between Univar
Solutions Inc., a Delaware corporation (the “Company”), and the Employee whose
name is set forth on Exhibit A hereto (the “Employee”), is being entered into
pursuant to the Univar Solutions Inc. 2020 Omnibus Incentive Plan (as the same
may be amended, modified or supplemented from time to time, the “Plan”) and is
dated as of the Grant Date set forth on Exhibit A hereto (the “Grant Date”).
Capitalized terms that are used but not defined herein shall have the respective
meanings given to them in the Plan.
The Company and the Employee hereby agree as follows:
Section 1. Grant of Options
(a) Confirmation of Grant. The Company hereby evidences and confirms, effective
as of the Grant Date, its grant to the Employee of the number of options to
purchase Shares as set forth on Exhibit A hereto (the “Options”). The Options
are not intended to be incentive stock options under the Code. This Agreement is
entered into pursuant to, and the terms of the Options are subject to, the terms
and conditions of the Plan, which are incorporated into the Agreement. If there
is any inconsistency between this Agreement and any express term of the Plan,
the express term of the Plan shall govern.
(b) Exercise Price. The Exercise Price for each Share covered by the Options is
set forth on Exhibit A hereto.
Section 2. Vesting and Exercisability
(a) Vesting. Except as otherwise provided in Section 5 or Section 2(b) of this
Agreement, the Options shall become vested, if at all, on the vesting date(s)
set forth on Exhibit A hereto (each, a “Vesting Date”), subject to the continued
employment of the Employee by the Company through such date.
(b) Effect of Termination of Employment.
(i) If the Employee’s employment with the Company is terminated for Cause, all
Options (whether or not then vested or exercisable) shall automatically
terminate immediately upon such termination.
(ii) If the Employee’s employment with the Company is terminated by reason of
the Employee’s death or Disability (either, a “Special Termination”), any
unvested Options held by the Employee shall vest, as of the effective date of
such Special Termination.
1



--------------------------------------------------------------------------------

        
(iii) If the Employee’s employment with the Company is terminated by reason of
the Employee’s Retirement, (x) if such Retirement occurs prior to the first
Vesting Date, then any unvested Options subject to vesting on the first Vesting
Date shall continue to vest in accordance with Section 2(a) as if the Employee’s
employment had not terminated, and all other unvested Options shall terminate
immediately upon the effective date of such Retirement, and (y) if such
Retirement occurs on or after the first Vesting Date, then all unvested Options
shall continue to vest in accordance with Section 2(a) as if the Employee’s
employment had not terminated.
(iv) If the Employee’s employment with the Company terminates for any reason
other than Cause or a Special Termination or Retirement (whether initiated by
the Company or by the Employee), any Options held by the Employee that have not
vested before the effective date of such termination of employment (determined
without regard to any statutory or deemed or express contractual notice period)
shall terminate immediately upon such termination of employment.
(c) Discretionary Acceleration. The Committee, in its sole discretion, may
accelerate the vesting or exercisability of all or a portion of the Options, at
any time and from time to time.
(d) Exercise. Once vested in accordance with the provisions of this Agreement,
the Options may be exercised at any time and from time to time prior to the date
such Options terminate pursuant to Section 3. Options may be exercised only with
respect to whole Shares and must be exercised in accordance with Section 4. In
accordance with Section 6.5 of the Plan, if the Options have not been exercised
immediately prior to the Options’ Normal Termination Date or Early Termination,
as applicable, and the Fair Market Value of a Share on the date of such Normal
Termination Date or Early Termination, as applicable, exceeds the Exercise Price
of such Options, the Committee may, in its sole discretion, exercise the Option
on behalf of the Employee by causing the Exercise Price to be paid through a
broker-assisted cashless exercise program established by the Company.
(e) No Other Accelerated Vesting. The vesting and exercisability provisions set
forth in this Section 2 or in Section 5, or expressly set forth in the Plan,
shall be the exclusive vesting and exercisability provisions applicable to the
Options and shall supersede any other provisions relating to vesting and
exercisability, unless such other provisions unambiguously and expressly
reference, in writing, the Plan by name and this Agreement by name and date.


2



--------------------------------------------------------------------------------

        
Section 3. Termination of Options
(a) Normal Termination Date. Unless earlier terminated pursuant to Section 3(b)
or Section 5, the Options shall terminate on the tenth anniversary of the Grant
Date (the “Normal Termination Date”), if not exercised prior to such date.
(b) Early Termination. All vested Options that are not terminated upon the
effective date of a termination of employment shall remain exercisable until the
first to occur of (an “Early Termination”):
(i) in the case of Retirement, the Normal Termination Date,
(ii) in the case of a termination by the Company without Cause or a termination
by the Employee for Good Reason, one hundred and eighty (180) days after the
effective date of such termination, 
(iii) in the case of a Special Termination, twelve (12) months after the
effective date of such termination,
(iv) in the case of any other termination of employment (other than a Special
Termination, a Retirement, or a termination by the Company for Cause), ninety
(90) days after the effective date of the Employee’s termination,
(v) the Normal Termination Date, or
(vi) the cancellation of the Options pursuant to Section 5.
If not exercised within the applicable period of shortest duration (as described
in clauses (i)-(vi) above), the Options shall automatically terminate upon the
expiration of such period, except to the extent the Committee, in its sole
discretion, elected to exercise the Option in accordance with Section 2(d). If
on the first date of the periods set forth in Section 3(b)(i) through Section
3(b)(iv) the Options are not exercisable solely due to any of the restrictions
set forth in Section 4(b)(i), (ii) or (iii), the Options will not expire until
the earlier of the Normal Termination Date or the date determined by adding the
number of days during which exercise of the Options would otherwise have been
permitted to the first date on which exercise of the Option ceases to be barred
by any such restriction. (For example, if the restriction lasted 15 days and was
lifted on May 15, the Options would expire on May 30.)
Section 4. Manner of Exercise
(a) General. Subject to such reasonable administrative regulations as the
Committee may adopt from time to time, the exercise of vested Options by the
Employee must be made pursuant to procedures contained in the Plan and such
other
3



--------------------------------------------------------------------------------

        
procedures established by the Committee from time to time. These procedures
shall include the Employee specifying in writing the proposed date on which the
Employee desires to exercise a vested Option (the “Exercise Date”), the number
of whole Shares with respect to which the Options are being exercised (the
“Exercise Shares”) and the aggregate Exercise Price for such Exercise Shares, or
such additional other or different requirements as may be specified by the
Committee. Unless otherwise determined by the Committee,
(i) on or before the Exercise Date, the Employee shall deliver to the Company
full payment for the Exercise Shares plus any required withholding taxes or
other reasonable taxes, charges or fees:
(A) in United States dollars in cash, or cash equivalents satisfactory to the
Company,
(B) if there is a public market for the Shares at the time of exercise, the
Employee may exercise vested Options by an exercise and sell (cashless exercise)
procedure pursuant to a broker-assisted exercise program established by the
Company, in which the Company receives full payment directly from the proceeds
of the exercise of an Option,
(C) with the consent of the Committee, by tendering (either by actual delivery
or by attestation) previously acquired Shares,
(D) with the consent of the Committee, by authorizing the Company to withhold
Shares otherwise issuable upon the exercise of the Option having an aggregate
Fair Market Value at the time of exercise equal to the Exercise Price, or
(E) With the consent of the Committee, by any combination of (A), (B), (C) or
(D),
(ii) the Company shall register the issuance of the Exercise Shares on its
records (or direct such issuance to be registered by the Company’s transfer
agent).
The Committee may require the Employee to furnish or execute such other
documents as the Committee shall reasonably deem necessary to evidence such
exercise or to comply with or satisfy the requirements of the Securities Act,
applicable state or non-U.S. securities laws or any other law.
(b) Restrictions on Exercise. Notwithstanding any other provision of this
Agreement, the Options may not be exercised in whole or in part, unless:
4



--------------------------------------------------------------------------------

        
(i) all requisite approvals and consents of any governmental authority of any
kind shall have been secured;
(ii) the purchase of the Exercise Shares shall be exempt from registration under
applicable U.S. federal and state securities laws, and applicable non-U.S.
securities laws, or the Exercise Shares shall have been registered under such
laws;
(iii) the exercise of the Option would fully comply with the Company’s insider
trading policy (including the Employee’s receipt of any needed pre-trading
clearance for the exercise); and,
(iv) all applicable U.S. federal, state and local and non-U.S. tax withholding
requirements shall have been satisfied.
The Company shall use its commercially reasonable efforts to obtain any consents
or approvals referred to in clause (i) of the preceding sentence, but shall
otherwise have no obligations to take any steps to prevent or remove any
impediment to exercise described in such sentence.
Section 5. Change in Control.
In the event of a Change in Control, the treatment of any outstanding Options
shall be governed by Article 16 of the Plan.
Section 6. Restrictive Covenants.
In consideration of the receipt of the Options granted pursuant to this
Agreement, the Employee agrees to be bound by the covenants set forth in Exhibit
B to this Agreement, which are incorporated by reference and made part of this
Agreement.
Section 7. Certain Definitions.
As used in this Agreement, capitalized terms that are not defined herein have
the respective meaning given in the Plan, and the following additional terms
shall have the following meanings:
“Agreement” means this Employee Stock Option Agreement, as amended from time to
time in accordance with the terms hereof.
“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successor thereto.
“Company” means Univar Solutions Inc., provided that for purposes of determining
the status of Employee’s employment with the “Company,” such
5



--------------------------------------------------------------------------------

        
term shall include the Company and/or any of the Subsidiaries that employ the
Employee.
“Employee” means the grantee of the Options, whose name is set forth on Exhibit
A hereto; provided that for purposes of Section 4 and Section 8, following such
person’s death “Employee” shall be deemed to include such person’s beneficiary
or estate and following such Person’s Disability, “Employee” shall be deemed to
include such person’s legal representative.
“Exercise Date” has the meaning given in Section 4(a).
“Exercise Price” means, with respect to each Share covered by an Option, the
purchase price specified in Section 1(b) for which the Employee may purchase
such Share upon exercise of an Option.
“Exercise Shares” has the meaning given in Section 4(a).
“Grant Date” has the meaning given in Section 1(a), which is the date on which
the Options are granted to the Employee.
“Normal Termination Date” has the meaning given in Section 3(a).
“Option” means the right granted to the Employee hereunder to purchase one Share
for a purchase price equal to the Exercise Price subject to the terms of this
Agreement and the Plan.
“Plan” means the Univar Solutions Inc. 2020 Omnibus Incentive Plan as the same
may be amended, modified or supplemented from time to time.
“Retirement” means a termination of employment for any reason other than Cause
or a Special Termination at age 60 or older, upon attainment of a minimum of 65
total age plus the Employee’s total years of service with the Company and any
Subsidiary.
“Special Termination” has the meaning given in Section 2(b)(ii).
Section 8. Miscellaneous.
(a) Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Employee to remit to the Company, an amount sufficient
to satisfy applicable federal, state and local tax withholding requirements,
domestic or foreign, with respect to any taxable event arising as a result of
the grant, vesting, exercise or settlement of the Option. The Company shall have
the power and the right to withhold from a Share Payment the number of Shares
having a Fair Market Value
6



--------------------------------------------------------------------------------

        
equal to the minimum statutory withholding requirements. Notwithstanding the
immediately preceding sentence, the Company, in its discretion, may withhold
Shares from a Share Payment, the number of Shares having a Fair Market Value up
to, but not in excess of, the maximum statutory withholding requirements. The
term “Share Payment” shall mean the issuance or delivery of Shares upon the
grant, vesting, exercise or settlement of the Option, as the case may be. The
method of withholding set forth in the immediately preceding sentence shall not
be available if withholding in this manner would violate any (i) law or
regulation or (ii) financing instrument of the Company or any of the
Subsidiaries.
(b) No Rights as Stockholder; No Voting Rights. The Employee shall have no
rights as a stockholder of the Company with respect to any Shares covered by the
Options until the exercise of the Options and delivery of the Shares. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the delivery of the Shares.
(c) No Right to Awards. The Employee acknowledges and agrees that the grant of
any Options (i) is being made on an exceptional basis and is not intended to be
renewed or repeated, (ii) is entirely voluntary on the part of the Company and
the Subsidiaries and (iii) should not be construed as creating any obligation on
the part of the Company or any of the Subsidiaries to offer any Options or other
Awards in the future.
(d) No Right to Continued Employment. Nothing in this Agreement shall be deemed
to confer on the Employee any right to continue in the employ of the Company or
any Subsidiary, or to interfere with or limit in any way the right of the
Company or any Subsidiary to terminate such employment at any time.
(e) Non-Transferability of Options.
(i) The Options may be exercised only by the Employee, or, following the
Employee’s death, by his designated beneficiary or by his estate in the absence
of a designated beneficiary. The Options are not assignable or transferable, in
whole or in part, and they may not, directly or indirectly, be offered,
transferred, sold, pledged, assigned, alienated, hypothecated or otherwise
disposed of or encumbered (including, but not limited to, by gift, operation of
law or otherwise) other than by will or by the laws of descent and distribution
to the estate of the Employee upon the Employee’s death or with the Company’s
consent. Any purported transfer in violation of this Section 8(e) shall be void
ab initio.
(ii) The Committee may impose such restrictions on any Shares acquired by
Employee under this Agreement as it may deem advisable, including, without
7



--------------------------------------------------------------------------------

        
limitation, minimum holding period requirements and restrictions under
applicable federal securities laws, under the requirements of any stock exchange
or market upon which such Shares are then listed or traded, or under any blue
sky or state securities laws applicable to such Shares.
(f)  Forfeiture of Awards. The Options granted hereunder (and gains earned or
accrued in connection therewith) shall be subject to such generally applicable
policies as to forfeiture and recoupment (including, without limitation, upon
the occurrence of material financial or accounting errors, financial or other
misconduct or Competitive Activity) as may be adopted by the Committee or the
Board from time to time and communicated to the Employee or as required by
applicable law, and are otherwise subject to forfeiture or disgorgement of
profits as provided by the Plan.
(g) Consent to Electronic Delivery. By entering into this Agreement and
accepting the Options evidenced hereby, the Employee hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the Employee pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, this Agreement and the Options via
Company website or other electronic delivery.
(h) Binding Effect; Benefits. This Agreement (including Exhibits A and B hereto)
shall be binding upon and inure to the benefit of the parties to this Agreement
and their respective successors and assigns. Nothing in this Agreement, express
or implied, is intended or shall be construed to give any person other than the
parties to this Agreement or their respective successors or assigns any legal or
equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.
(i) Waiver; Amendment.
(i) Waiver. Any party hereto or beneficiary hereof may by written notice to the
other parties (A) extend the time for the performance of any of the obligations
or other actions of the other parties under this Agreement, (B) waive compliance
with any of the conditions or covenants of the other parties contained in this
Agreement and (C) waive or modify performance of any of the obligations of the
other parties under this Agreement. Except as provided in the preceding
sentence, no action taken pursuant to this Agreement, including, without
limitation, any investigation by or on behalf of any party or beneficiary, shall
be deemed to constitute a waiver by the party or beneficiary taking such action
of compliance with any representations, warranties, covenants or agreements
contained herein. The waiver by any party hereto or beneficiary hereof of a
breach of any provision of this Agreement shall not operate or be construed as a
8



--------------------------------------------------------------------------------

        
waiver of any preceding or succeeding breach and no failure by a party or
beneficiary to exercise any right or privilege hereunder shall be deemed a
waiver of such party’s or beneficiary’s rights or privileges hereunder or shall
be deemed a waiver of such party’s or beneficiary’s rights to exercise the same
at any subsequent time or times hereunder.
(ii) Amendment. The Board or Committee may, at any time, amend, suspend or
terminate this Agreement, subject to certain limitations set forth in Sections
20.1(b) and (c) of the Plan. Notwithstanding the foregoing, no termination or
amendment of this Agreement shall adversely affect in any material way the
rights and benefits of the Employee under this Agreement, without the written
consent of the Employee, except as otherwise permitted under Sections 4, 20.2
and 20.3 of the Plan.
(j) Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Employee without the prior written consent of the other party.
(k) Applicable Law. This Agreement shall be governed in all respects, including,
but not limited to, as to validity, interpretation and effect, by the internal
laws of the State of Delaware, without reference to principles of conflict of
law that would require application of the law of another jurisdiction.
(l) Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding arising out of this Agreement or any
transaction contemplated hereby. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties have been induced to enter into the Agreement by, among other things,
the mutual waivers and certifications in this Section 8(l).
(m) Limitations of Actions. No lawsuit relating to this Agreement may be filed
before a written claim is filed with the Committee and is denied or deemed
denied as provided in the Plan and any lawsuit must be filed within one year of
such denial or deemed denial or be forever barred.
(n) Section and Other Headings, etc. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.
9



--------------------------------------------------------------------------------

        
(o) Acceptance of Options and Agreement. The Employee has indicated his or her
consent and acknowledgement of the terms of this Agreement pursuant to the
instructions provided to the Employee by or on behalf of the Company. The
Employee acknowledges receipt of the Plan, represents to the Company that he or
she has read and understood this Agreement and the Plan, and, as an express
condition to the grant of the Options under this Agreement, agrees to be bound
by the terms of both this Agreement and the Plan. The Employee and the Company
each agrees and acknowledges that the use of electronic media (including,
without limitation, a click-through button or checkbox on a website of the
Company or a third-party administrator) to indicate the Employee’s confirmation,
consent, signature, agreement and delivery of this Agreement and the Options is
legally valid and has the same legal force and effect as if the Employee and the
Company signed and executed this Agreement in paper form. The same use of
electronic media may be used for any amendment or waiver of this Agreement.
(p) Authorization to Share Personal Data. The Employee authorizes the Company or
any Affiliate of the Company that has or lawfully obtains personal data relating
to the Employee to divulge or transfer such personal data to the Company or to a
third party, in each case in any jurisdiction, if and to the extent reasonably
appropriate in connection with this Agreement or the administration of the Plan.








































10



--------------------------------------------------------------------------------

        
Exhibit A to
Employee Stock Option Agreement







Employee:%%FIRST_NAME%-% %%LAST_NAME%-%


Grant Date:
%%OPTION_DATE,’Month DD, YYYY’%-%


Options granted hereby:
%%TOTAL_SHARES_GRANTED,'999,999,999'%-%


Exercise Price:
%%OPTION_PRICE,'$999,999,999.99'%-%

         

Vesting Date


Shares Vesting
%%VEST_DATE_PERIOD1,’Month DD,
YYYY’%-%%%SHARES_PERIOD1,'999,999,999'%-%%%VEST_DATE_PERIOD2,’Month DD,
YYYY’%-%%%SHARES_PERIOD2,'999,999,999'%-%%%VEST_DATE_PERIOD3, ’Month DD,
YYYY’%-%%%SHARES_PERIOD3,'999,999,999'%-%





























11



--------------------------------------------------------------------------------

        
Exhibit B to
Employee Stock Option Agreement


Restrictive Covenants
Section 1 Confidential Information.
1.1 The Employee recognizes that the success of the Company and its current or
future Affiliates depends upon the protection of information or materials that
are confidential and/or proprietary. “Confidential Information” means
information or materials that (a) are identified as being confidential or
proprietary at the time of disclosure to the Employee (or upon notice
thereafter) or (b) should, based on their nature or the circumstances
surrounding such disclosure, reasonably be deemed confidential. Confidential
Information includes, without limitation, information to which the Employee has
access while employed by the Company whether recorded in any medium or merely
memorized. By way of example, “Confidential Information” includes without
limitation, and whether or not such information is specifically designated as
confidential or proprietary: all business plans and marketing strategies;
information concerning existing and prospective markets, suppliers and
customers; financial information; information concerning the development of new
products and services; and technical and non-technical data related to software
programs, design, specifications, compilations, Inventions (as defined in
Section 3.1 of this Exhibit B), improvements, patent applications, studies,
research, methods, devices, prototypes, processes, procedures and techniques.
Confidential Information expressly includes information provided to the Company
or its Affiliates by third parties under circumstances that require them to
maintain the confidentiality of such information. Notwithstanding the foregoing,
the Employee shall have no confidentiality obligation with respect to disclosure
of any Confidential Information that (a) was, or at any time becomes, available
in the public domain other than through a violation of this Agreement or (b) the
Employee can demonstrate by written evidence was furnished to the Employee by a
third party in lawful possession thereof and who was not under an obligation of
confidentiality to the Company or any of its Affiliates.
1.2 The Employee agrees that during the Employee’s employment and after
termination of employment irrespective of cause, the Employee will use
Confidential Information only for the benefit of the Company and its Affiliates.
Notwithstanding the foregoing, the Employee may disclose Confidential
Information as (a) authorized by applicable law (including, but not limited to,
any disclosure of information that satisfies the procedures in SEC Regulation
§ 240.21F-17) or (b) as required pursuant to an order or requirement of a court,
administrative agency or other government body.
This Agreement constitutes notice to the Employee that, under the 2016 Defend
Trade Secrets Act (“DTSA”), the following rules shall be applicable: (i) No
individual will be
12



--------------------------------------------------------------------------------

        
held criminally or civilly liable under federal or state trade secret law for
the disclosure of a trade secret (as defined under the DTSA) that: (A) is made
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney; and made solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal so that it is not made public; and (ii) an individual who pursues a
lawsuit for retaliation by an employer for reporting a suspected violation of
the law may disclose the trade secret to the attorney of the individual and use
the trade secret information in the court proceeding, if the individual files
any document containing the trade secret under seal, and does not disclose the
trade secret, except as permitted by court order. In addition, if the Employee’s
employment is governed by the laws of the United Kingdom, nothing in this
Agreement shall prevent the Employee from making a protected disclosure under
section 43A of the Employment Rights Act 1996.
1.3 The Employee hereby assigns to the Company any rights the Employee may have
or acquire in such Confidential Information and acknowledges that all
Confidential Information shall be the sole property of the Company and/or its
Affiliates or their assigns.
1.4 There are no rights granted or any understandings, agreements or
representations between the parties hereto, express or implied, regarding
Confidential Information that are not specified herein.
1.5 The Employee’s obligations under this Section 1 are in addition to any
obligations that the Employee has under state or federal law.
1.6 The Employee agrees that in the course of the Employee’s employment with the
Company, the Employee will not violate in any way the rights that any entity,
including former employers, has with regard to trade secrets or proprietary or
confidential information.
1.7 The Employee’s obligations under this Section 1 are indefinite in term and
shall survive the termination of this Agreement.
Section 2 Return of Company Property.
2.1 The Employee acknowledges that all tangible items containing any
Confidential Information, including without limitation memoranda, photographs,
records, reports, manuals, drawings, blueprints, prototypes, notes, documents,
drawings, specifications, software, media and other materials, including any
copies thereof (including electronically recorded copies), are the exclusive
property of the Company or its applicable Affiliate, and the Employee shall
deliver to the Company all such material in the Employee’s possession or control
upon the Company’s request and in any event
13



--------------------------------------------------------------------------------

        
upon the termination of the Employee’s employment with the Company. The Employee
shall also preserve and return any keys, equipment, identification or credit
cards, or other property belonging to the Company or its Affiliates upon
termination of the Employee’s employment or request.
Section 3 Inventions.
3.1 The Employee understands and agrees that all Inventions are the exclusive
property of the Company. As used in this Agreement, “Inventions” shall include
without limitation ideas, discoveries, developments, concepts, inventions,
original works of authorship, trademarks, mask works, trade secrets, ideas,
data, information, know-how, documentation, formulae, results, prototypes,
designs, methods, processes, products and techniques, improvements to any of the
foregoing, and all other matters ordinarily intended by the words “intellectual
property,” whether or not patentable, copyrightable, or otherwise able to be
registered, that are developed, created, conceived of or reduced to practice (a)
by the Employee, alone or with others, (b) during the Employee’s employment with
the Company or Affiliates, whether or not during working hours or using the
Company’s facility or equipment, or within three (3) months thereafter and (c)
related to the Company’s then existing or proposed business. In recognition of
the Company’s ownership of all Inventions, the Employee shall make prompt and
full disclosure to the Company of, will hold in trust for the sole benefit of
the Company, and (subject to Section 3.2 below) herby assigns, and agrees to
assign in the future, exclusively to the Company all of the Employee’s right,
title, and interest in and to any and all such Inventions.
3.2 NOTICE REQUIRED BY REVISED CODE OF WASHINGTON 49.44.140: The Employee
understands that the Employee’s obligation to assign inventions shall not apply
to any inventions for which no equipment, supplies, facilities, or trade secret
information of the Company was used and that was developed entirely on the
Employee’s own time, unless (a) the invention relates (i) directly to the
business of the Company, or (ii) to the Company’s actual or demonstrably
anticipated research or development, or (b) the invention results from any work
performed by the Employee for the Company.
3.3 To the extent any works of authorship created by the Employee made within
the scope of employment may be considered “works made for hire” under United
States copyright laws, they are hereby agreed to be works made for hire. To the
extent any such works do not qualify as a “work made for hire” under applicable
law, and to the extent they include material subject to copyright, the Employee
hereby irrevocably and exclusively assigns and conveys all rights, title and
interests in such works to the Company subject to no liens, claims or reserved
rights. The Employee hereby waives any and all “moral rights” that may be
applicable to any of the foregoing, for any and all uses, alterations, and
exploitation hereof by the Company, or its Affiliates, or their
14



--------------------------------------------------------------------------------

        
successors, assignees or licensees. To the extent that any such “moral rights”
may not be waived in accordance with law, the Employee agrees not to bring any
claims, actions or litigation against the Company or its Affiliates, or their
successors, assignees or licensees, based on or to enforce such rights. Without
limiting the preceding, the Employee agrees that the Company may in its
discretion edit, modify, recast, use, and promote any such works of authorship,
and derivatives thereof, with or without the use of the Employee’s name or
image, without compensation to the Employee other than that expressly set forth
herein.
3.4 The Employee hereby waives and quitclaims to the Company any and all claims
of any nature whatsoever that the Employee now or hereafter may have for
infringement of any patent or patents from any patent applications for any
Inventions. The Employee agrees to cooperate fully with the Company and take all
other such acts requested by the Company (including signing applications for
patents, assignments, and other papers, and such things as the Company may
require) to enable the Company to establish and protect its ownership in any
Inventions and to carry out the intent and purpose of this Agreement, during the
Employee’s employment or thereafter. If the Employee fails to execute such
documents by reason of death, mental or physical incapacity or any other reason
after reasonable attempts by the Company, the Employee hereby irrevocably
appoints the Company and its officers and agents as the Employee’s agent and
attorney-in-fact to execute such documents on the Employee’s behalf.
3.5 The Employee agrees that there are no Inventions made by the Employee prior
to the Employee’s employment with the Company and belonging to the Employee that
the Employee wishes to have excluded from this Section 3 (the “Excluded
Inventions”). If during the Employee’s employment with the Company, the Employee
uses in the specifications or development of, or otherwise incorporates into a
product, process, service, technology, or machine of the Company or its
Affiliates, or otherwise uses any invention, proprietary know-how, or other
intellectual property in existence before the commencement date of Employee’s
employment with the Company or any Affiliate owned by the Employee or in which
the Employee has any interest (“Existing Know-How”), the Company or its
Affiliates, as the case may be, is hereby granted and shall have a
non-exclusive, royalty-free, fully paid up, perpetual, irrevocable, worldwide
right and license under the Existing Know-How (including any patent or other
intellectual property rights therein) to make, have made, use, sell, reproduce,
distribute, make derivative works from, publicly perform and display, and
import, and to sublicense any and all of the foregoing rights to that Existing
Know-How (including the right to grant further sublicenses) without restriction
as to the extent of the Employee’s ownership or interest, for so long as such
Existing Know-How is in existence and is licensable by the Employee.


15



--------------------------------------------------------------------------------

        
Section 4 Nonsolicitation and Noncompetition.
4.1 During the Employee’s employment with the Company, and for a period expiring
twelve (12) months after the termination of the Employee’s employment (the
“Restrictive Period”), regardless of the reason, if any, for such termination,
the Employee shall not, in the continent in which the Employee is employed by
the Company, directly or indirectly:
(a) solicit or entice away or in any other manner persuade or attempt to
persuade any officer, employee, consultant or agent of the Company or any of its
Affiliates to alter or discontinue his or her relationship with the Company or
its Affiliates;
(b) solicit from any person or entity that was a customer of the Company or any
of its Affiliates during the Employee’s employment with the Company, any
business of a type or nature similar to the business of the Company or any of
its Affiliates with such customer;
(c) solicit, divert, or in any other manner persuade or attempt to persuade any
supplier of the Company or any of its Affiliates to discontinue its relationship
with the Company or its Affiliates;
(d) solicit, divert, take away or attempt to solicit, divert or take away any
customers of the Company or its Affiliates; or
(e) engage in or participate in (i) chemical or ingredient distribution; or (ii)
waste remediation businesses.
4.2 Nothing in Section 4.1 limits the Employee’s ability to hire an employee of
the Company or any of its Affiliates in circumstances under which such employee
first contacts the Employee regarding employment and the Employee does not
violate any of subsections 4.1(a), 4.1(b), 4.1(c), 4.1(d) or 4.1(e) herein.
4.3 The Company and the Employee agree that the provisions of this Section 4 do
not impose an undue hardship on the Employee and are not injurious to the
public; that this provision is necessary to protect the business of the Company
and its Affiliates; that the nature of the Employee’s responsibilities with the
Company under this Agreement provide and/or will provide the Employee with
access to Confidential Information that is valuable and confidential to the
Company and its Affiliates; that the Company would not grant Options to the
Employee if the Employee did not agree to the provisions of this Section 4; that
this Section 4 is reasonable in terms of length of time, geographic scope and
nature of restricted activities; and that adequate consideration supports this
Section 4. In the event that a court determines that any provision of this
Section 4 is unreasonably broad or extensive, the Employee agrees that such
court should
16



--------------------------------------------------------------------------------

        
narrow such provision to the extent necessary to make it reasonable and enforce
the provisions as narrowed.
4.4 Clawback.
(a) Without limiting the generality of the remedies available to the Company
pursuant to Section 4.3, if, during the Restrictive Period, the Employee, except
with the prior written consent of the Board, breaches the restrictive covenants
contained in Section 4, the Employee shall pay to the Company in cash any gain
the Employee realized in cash in connection with the exercise of the Options
(and/or sale of Shares underlying the Options) within the eighteen-month period
(or such other period as determined by the Board) ending on the date of the
Employee’s breach. This right of recoupment is in addition to any other remedies
the Company may have against the Employee for the Employee’s breach of the
restrictive covenants contained in this Section 4. The Employee’s obligations
under this Exhibit B shall be cumulative (but not duplicative, nor operate to
extend the length of any such obligations) of any similar obligations the
Employee has under the Plan, the Agreement or any other agreement with the
Company or any Affiliate.
Section 5 Definitions. As used in this Exhibit B, capitalized terms that are not
defined herein have the respective meaning given in the Plan or the Agreement.
17

